UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6008



DEWAYNE E. MOORE, SR.,

                                                Plaintiff - Appellant,

          versus


JAMES METTS,    Sheriff;    OSCAR   MCINTOSH,
Detective,

                                            Defendants - Appellees,


          and


MARC H. WESTBROOK, Administrative; SCOTT
WHITTLE,   Magistrate;  WILLIAM   SHOCKLEY,
Magistrate; DONALD V. MYERS, Solicitor;
DAVID SHAWN GRAHAM, Assistant Solicitor,

                                                            Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-03-2736-3-24BD)


Submitted:   May 12, 2005                       Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Dewayne E. Moore, Sr., Appellant Pro Se.  Barton Jon Vincent,
DAVIDSON, MORRISON & LINDEMANN, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Dewayne E. Moore, Sr., appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   See Moore v. Metts,

No. CA-03-2736-3-24BD (D.S.C. Dec. 3, 2004). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -